Citation Nr: 0911543	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  08-18 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 
1946 to March 1948, and in the U.S. Air Force from January 
1950 to April 1952.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

As support for his claim, the Veteran testified at a hearing 
at the RO in September 2008 before the undersigned Veterans 
Law Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  

In November 2008, the Board concluded there was new and 
material evidence to reopen the claim for service connection 
for asbestosis.  However, before readjudicating the claim on 
the underlying merits (i.e., on a de novo basis), the Board 
determined it necessary to further develop the claim by 
obtaining a medical expert opinion from the Veterans Health 
Administration (VHA).  The Board requested this VHA opinion 
in November 2008, and the VHA medical expert in pulmonology 
provided the opinion in January 2009.  As such, the Board is 
now deciding the claim.  

Because of the Veteran's age, the Board advanced this case on 
the docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran's military occupational specialty (MOS) 
during his service aboard ships in the U.S. Navy from May 
1946 to March 1948 was fireman, exposing him to asbestos in 
that capacity.  He also had several years of additional 
exposure to asbestos after service, beginning in 1953, in his 
civilian employment as an electrician for a private 
shipbuilding company.

2.  The Veteran has the required current diagnosis of 
asbestosis - which, according to the commenting VHA medical 
specialist in pulmonology, very likely is at least in part a 
result of the exposure to asbestos in the U.S. Navy from 
May 1946 to March 1948 versus the additional exposure to 
asbestos after service in civilian employment.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
asbestosis was incurred in service due to asbestos exposure.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Here, though, 
the Board need not discuss whether there has been VCAA 
compliance because the claim is being granted, regardless.  
See, e.g., 38 C.F.R. § 20.1102 (2008) (harmless error).



Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.306 (2008).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of 
in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any specific regulations.  However, in 1988, VA 
issued a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, 
section C, paragraph 9 (Jan. 7, 2007) ("VA Manual").  The 
date of this amended material is December 13, 2005.  Also, an 
opinion by VA's Office of General Counsel (OGC) discussed the 
proper way of developing asbestos claims.  See VAOPGCPREC 4-
2000 (Apr. 13, 2000).  

VA must analyze the Veteran's claim for service connection 
for asbestos-related disease under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV-
3 (January 31, 1997).  An asbestos-related disease can 
develop from brief exposure to asbestos.  Id.



The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, 
pulmonary cancer, and cancers of the gastrointestinal tract.  
Cancers of the larynx and pharynx as well as the urogenital 
system (except the prostate) are also associated with 
asbestos exposure.  See M21-1, Part VI, 7.21(a)(1).  Persons 
with asbestos exposure have an increased incidence of 
bronchial, pulmonary, pharyngolaryngeal, gastrointestinal and 
urogenital cancer.  See M21-1, Part VI, 7.21(a)(3).

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  See M21-
1, Part VI, 7.21.

With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the Veteran's claim 
had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  The RO must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, develop whether there was 
pre-service and/or post-service occupational or other 
asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency and exposure information 
discussed above.  M21-1, Part VI, 7.21(d)(1), p. 7-IV-3 and 
7-IV-4 (January 31, 1997).

In this case at hand, the record shows the RO complied with 
these procedures.  The RO sent the Veteran a letter in August 
2007 requesting these details, including the nature of the 
disability he claims is related to asbestos exposure, the 
history of his exposure in service, and his history of 
employment after service.  Therefore, VA has satisfied its 
duty to assist him in developing his claim.

The Veteran contends he has asbestosis as a result of 
exposure to asbestos during his service in the U.S. Navy from 
May 1946 to March 1948.  He later had additional service in 
the Air Force from January 1950 to April 1952, but he only 
claims to have been exposed to asbestos while in the Navy, so 
during his first period of service.  He contends that, while 
serving aboard various ships, there was asbestos flying 
around in the air, on the bunks, in the food, and everywhere 
else.  He says that he was especially exposed to asbestos in 
his military occupational duties as a fireman, working in 
boiler and engine rooms.  His duties included repairs using 
asbestos material and repair of the asbestos insulation 
itself.

In this regard, the Veteran's service personnel records 
(SPRs) confirm that his MOS was a Fireman in the US Navy, 
which substantiates his claim of asbestos exposure.  Indeed, 
VA already has conceded he was exposed to asbestos during his 
service in the Navy from May 1946 to March 1948.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy Veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  See M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, Subsection (g).

Complicating matters, records show the Veteran also has 
several years of additional exposure to asbestos after 
service.  He was regularly exposed to asbestos materials in 
his civilian employment, beginning in 1953, doing repair work 
as an electrician for a private shipbuilding company, notably 
without a face mask.  He admits a total of 23 years of post-
service asbestos exposure in this capacity.

There is no disputing the Veteran has an asbestos-exposure-
related disease.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has the condition alleged).  His recent 
VA and private treatment records clearly show he has an 
advanced form of asbestosis.  A January 2008 VA treatment 
record diagnoses severe "chronic bilateral pulmonary 
interstitial fibrosis," or asbestosis.  Also, an April 2008 
VA treatment record diagnoses "end-stage lung fibrosis 
(asbestosis)."  A July 2008 private treatment record by Dr. 
I.B. diagnoses extensive interstitial lung disease, asbestos-
related.  An April 2008 VA compensation examiner also 
diagnosed pulmonary asbestosis.  And finally, the January 
2009 VHA medical expert opinion also confirms the Veteran has 
chronic asbestos-related pulmonary pathology, most likely 
asbestosis.

Consequently, the determinative issue is whether the 
Veteran's asbestosis is from the asbestos exposure in service 
or, instead, the result of the additional exposure he has had 
during the many years since his military service ended.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

Concerning this determinative issue, an August 2007 medical 
opinion by a private physician, Dr. L.L., attributes the 
Veteran's current asbestosis to his asbestos exposure in the 
U.S. Navy.  The opinion, however, was not based on an 
objective review of the claims file and, most importantly, 
does not comment on or otherwise account for the many more 
years of exposure to asbestos the Veteran had after service 
in his civilian occupation.  

An April 2008 VA compensation examination report fails to 
provide any definitive statement as to whether the Veteran's 
asbestosis is the result of inhaled asbestos fibers while he 
was in the Navy, as opposed to since service in his civilian 
occupation.  Specifically, the examiner stated "[the 
Veteran] gives a long history of exposure [to asbestos] after 
service from 1953 to 1972 or 1976 while working at Ingalls 
Shipyard.  It is speculative whether asbestosis is related to 
or caused by exposure to asbestos while serving in the U.S. 
Navy or his exposure to asbestos at Ingalls Shipyard while 
working as an electrician.  I cannot resolve this issue 
without resort to mere speculation."  

For further medical comment on this determinative issue of 
the etiology of the Veteran's asbestosis, the Board requested 
a VHA medical opinion in November 2008 from a specialist in 
pulmonology.

The Board received this opinion in January 2009, and the 
commenting VHA medical expert in pulmonology concluded that 
"[i]t is very likely that [the Veteran's] asbestosis is at 
least in part a result of [his] U.S. Navy service from May 
1946 to March 1948."  In discussing the rationale of the 
opinion, the VHA medical expert added that "[i]t is 
difficult to objectively quantify the exact amount of 
asbestos exposure for the appellant during his Navy service 
as opposed to the amount of asbestos exposure in his civilian 
life after he left the Navy.  However, it seems reasonable to 
conclude that both of the military and civilian exposure is 
significant in themselves independently.  It would be 
reasonable to make asbestos diagnosis based on either one of 
these two (separate and sequential) remote asbestos exposures 
alone.  In other words, either one of these two exposure 
history is sufficient to support a clinical diagnosis of 
asbestosis.  It would be difficult, if not impossible, to 
prorate the individually attributable significance of either 
one of these two exposure histories by themselves, their 
effects are most likely accumulative and additive, but not 
mutually exclusive."  

In adjudicating the claim at issue, the Board has considered 
the doctrine of reasonable doubt.  As the Court has written:  
"A unique standard of proof applies in decisions on claims 
for Veterans' benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) [now 38 U.S.C.A. § 
5107(b)], a Veteran is entitled to the "benefit of the doubt" 
when there is an approximate balance of positive and negative 
evidence."  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:  
When, after consideration of all evidence and material of 
record in this case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination in the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. § 3.102.  

The Court noted that, under this standard, when the evidence 
supports the claim or is in relative equipoise (about evenly 
balanced for and against), the appellant prevails.  Where the 
"fair preponderance of the evidence" is against the claim, 
the appellant loses and the benefit of the doubt rule has no 
application.  Gilbert, 1 Vet. App. at 56.  "A properly 
supported and reasoned conclusion that a fair preponderance 
of the evidence is against the claim necessarily precludes 
the possibility of the evidence also being in an approximate 
balance."  Id., at 58.  The Court has further held that where 
there is "significant evidence in support of the appellant's 
claim," the Board must provide a "satisfactory explanation" 
as to why the evidence is not in equipoise.  Williams v. 
Brown, 4 Vet. App. 270, 273 (1993).

Here, the VHA medical expert in pulmonology has indicated it 
"very likely" that at least a portion of the Veteran's 
asbestosis is attributable to the asbestos exposure he had in 
the Navy from 1946 to 1948 versus the additional exposure he 
had after service in his civilian employment, beginning in 
1953 or thereabouts.  There also is a supporting opinion from 
the Veteran's private physician, albeit less comprehensive, 
and a VA compensation examiner's admission that he simply 
could not make this important determination without resorting 
to speculation.

In Wray v. Brown, 7 Vet. App. 488, 493 (1995), the Court held 
that the adoption of an expert medical opinion may satisfy 
the Board's statutory requirement of an adequate statement of 
reasons and bases if the expert fairly considered the 
material evidence seemingly supporting the Veteran's 
position.  This clearly occurred here, as the commenting VHA 
medical expert in pulmonology considered all of the relevant 
evidence - including that supporting the Veteran's claim, 
such as the documented and VA conceded exposure to asbestos 
in service.

Moreover, because the VA compensation examiner was unable to 
provide an etiological opinion without speculating, this 
amounts to "nonevidence," neither for nor against the 
claim.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar 
v. Brown, 5 Vet. App. 104, 145-6 (1993); Bloom v. West, 12 
Vet. App. 185 (1999).

Certainly then, resolving all reasonable doubt in the 
Veteran's favor, it is just as likely as not (or, according 
to the VHA medical expert in pulmonology, "very likely") 
the Veteran's asbestosis is at least partially due to his 
exposure to asbestos in the military, as opposed to during 
the many years since his service ended.  And since the 
evidence on this important point is at least in relative 
equipoise, he is given the benefit of the doubt and his claim 
granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for asbestosis is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


